UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
MICHAEL H. HOLLAND, et al.,         )
                                    )
                  Plaintiffs,       )
                                    )
            v.                      )                  Civil Action No. 09-1550 (PLF)
                                    )
PATRICIA FREEMYER,                  )
                                    )
                  Defendant.        )
____________________________________)


                                    ORDER AND JUDGMENT

               The Court has before it plaintiffs’ motion for entry of judgment by default.

Plaintiffs’ complaint and an original summons were served on defendant on September 18, 2009.

An affidavit of that service has been filed with the Court. On October 27, 2009, the Clerk of the

Court for the United States District Court for the District of Columbia declared that defendant –

who is not an infant or incompetent person – is in default for failure to plead or otherwise defend

this action.

               Plaintiffs filed their motion for entry of judgment by default on November 11,

2009. Plaintiffs seek $8,808.56 for wrongful payments, interest and costs, plus post-judgment

interest. On November 17, 2009, the Court issued an order for defendant to show cause by

November 30, 2009, why a default judgment should not be entered in favor of plaintiffs. That

date has passed without a response from the defendant. Plaintiffs’ motion for default judgment

will be granted. See FED . R. CIV . P. 55(b)(2). Accordingly, it is hereby
               ORDERED that plaintiffs’ motion for entry of judgment by default [6] is

GRANTED; it is

               FURTHER ORDERED that judgment be entered against defendant Patricia

Freemyer in the principal amount of $6,845.40, plus interest of $1,557.16 and court costs in the

amount of $406.00, for a total judgment amount of $8,808.56 plus post-judgment interest; and it

is

               FURTHER ORDERED that this case is DISMISSED and the Clerk of the Court

shall remove it from the docket of the Court. This is a final appealable order. See FED . R. APP .

P. 4(a).

               SO ORDERED.



                                              /s/_______________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge

DATE: December 29, 2009




                                                 2